DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities: in line 1, “the battery, timer, and audio and/or visual indicator” should be “[[the]] a battery, the timer, and the audio and/or visual indicator.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15, 17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al (US 2010/0211005).
Regarding claim 13, Edwards discloses:
An injector (1002; Fig. 1), comprising: a dispensing mechanism (1312; Fig. 2; ¶0093) configured to dispense a medicament (¶0094 – “movable member 1312 also causes the plungers 1284 to move within the vials 1262, thereby expelling a medicament from the vials 1262”); a ready-to-use indicator (1920; Fig. 3) comprising: an audio and/or visual indicator (1956); a controller (1950) configured to interact with the audio and/or visual indicator (1956; ¶0095); a timer (¶0334 – the message “PLEASE ALLOW THE MEDICAMENT TO STAND AT ROOM TEMPERATURE FOR APPROXIMATELY XX MINUTES BEFORE ADMINISTERING THE DOSE” as well as “a message and/or a signal indicating that the medicament is at an appropriate temperature and is ready to be delivered” indicates a timer) configured to interact with the controller (¶0334 – the controller interacts with the sensor to output the timer message), wherein the timer is pre-programmed based on a duration of time required for the medicament to reach an appropriate temperature upon leaving cold storage (¶0334 – “the electronic circuit system can output a message and/or a signal based upon the feedback from the temperature sensor, for example, indicating when the medicament will be at the appropriate temperature for delivery” indicates that the temperature sensor reading is correlated with a pre-programmed calculation for the time needed to bring the medication to room temperature), the duration of time being specific to a type of the medicament (¶0334 – the electronic circuit system determines when medicament is “too cold for effective and/or pain free delivery” for different medications like insulin, vaccines, epinephrine, etc, as detailed in ¶0086, 0090); and an initiator (¶0319, 0334 – a temperature sensor acts as an initiator because feedback from the sensor causes the electronic circuit system to output an appropriate time-related message) configured to activate the timer to begin a countdown of the duration of time (¶0319, 0334), wherein the controller (1950) is configured to instruct the audio and/or visual indicator to provide a notification when the duration of time has elapsed (¶0334 – “the electronic circuit system can output a message and/or a signal indicating that the medicament is at an appropriate temperature and is ready to be delivered”).
Regarding claim 15, Edwards discloses:
The injector of claim 13, wherein the battery (¶0095), timer (¶0334), and audio and/or visual indicator (1956) are contained by a printed circuit board (PCB) (¶0095).
Regarding claim 17, Edwards discloses:
The injector of claim 13, wherein the audio and/or visual indicator (1956) further comprises: one or more of an LED, a display, a speaker, or a vibration motor (¶0101 – “audio output device 1956, as well as any other audio output devices referenced herein, can be any suitable device for producing sound, such as a micro-speaker a piezo-electric transducer or the like”).
Regarding claim 19, Edwards discloses:
The injector of claim 13, further comprising: a temperature sensor (¶0334) configured to monitor a temperature of the medicament (¶0334 – “temperature sensor configured to sense the temperature of the medicament contained within the medicament delivery device”), wherein the controller is configured to instruct the audio and/or visual indicator to produce an alert when the temperature reaches a target temperature (¶0334 – “electronic circuit system can output a message and/or a signal indicating that the medicament is at an appropriate temperature and is ready to be delivered”).
Regarding claim 21, Edwards discloses:
The injector of claim 19, wherein the target temperature is pre-programmed in the injector (¶0334 – “the electronic circuit system can output a message and/or a signal based upon the feedback from the temperature sensor, for example, indicating when the medicament will be at the appropriate temperature for delivery” indicates that the temperature sensor reading is correlated with a pre-programmed calculation for the time needed to bring the medication to room temperature).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Hochman et al (US 2009/0030366).
Regarding claim 18, Edwards discloses the injector of claim 13 but is silent regarding “a temperature sensor configured to detect an ambient temperature and communicate the ambient temperature to the controller.” However, Hochman teaches a drug monitoring and reporting device (Fig. 1), thus being in the same field of endeavor, with a temperature sensor for the drug within the device (¶0058) and further comprises a temperature sensor for ambient room temperature (¶0104) to act as a failsafe to ensure the medication is at an optimal temperature for injection (¶0104). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Edwards to incorporate an additional temperature sensor for determining ambient temperature as taught by Hochman in order to act as a failsafe to ensure the medication is at an optimal temperature for injection, as recognized by Hochman.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, and 8 of U.S. Patent No. 10,792,435 in view of Edwards et al (US 2010/0211005). The instant claims are rejected for disclosing the same subject matter as detailed below:
Instant claims
Patent claims

13. An injector, comprising: 

a dispensing mechanism configured to dispense a medicament; 

a ready-to-use indicator comprising: 

an audio and/or visual indicator; a controller configured to interact with the audio and/or visual indicator; 














a timer configured to interact with the controller, wherein the timer is pre-programmed based on a duration of time required for the medicament to reach an appropriate temperature upon leaving cold storage, the duration of time being specific to a type of the medicament; and 

an initiator configured to activate the timer to begin a countdown of the duration of time, 







wherein the controller is configured to instruct the audio and/or visual indicator to provide a notification when the duration of time has elapsed.
1. An injection system, comprising: 
an injector further comprising: 

a dispensing mechanism configured to dispense a medicament; 

a ready-to-use indicator further comprising: 

a controller configured to interact with the ready-to-use indicator and an audio and/or visual indicator; 

a temperature sensor; and a temperature analog having similar thermodynamic properties to the medicament; wherein the temperature sensor is configured to detect a temperature of the temperature analog which represents a dynamic temperature of the medicament as the medicament is heated or cooled; wherein the temperature sensor is configured to communicate the detected temperature to the controller and to alert the controller when a preset temperature is reached; 











wherein the ready-to-use indicator is configured to alert a user when the preset temperature is reached, signifying the medicament is thermally ready to be delivered by the dispensing mechanism; and 

wherein the audio and/or visual indicator is configured to indicate one or more notifications to the user.




The patent claims teach all of the limitations of the claim but are silent regarding “a timer configured to interact with the controller, wherein the timer is pre-programmed based on a duration of time required for the medicament to reach an appropriate temperature upon leaving cold storage, the duration of time being specific to a type of the medicament; and an initiator configured to activate the timer to begin a countdown of the duration of time.” However, Edwards teaches an injector (1002; Fig. 1) with a ready-to-use indicator (1920; Fig. 3), thus being in the same field of endeavor, that comprises a timer (¶0334 – the message “PLEASE ALLOW THE MEDICAMENT TO STAND AT ROOM TEMPERATURE FOR APPROXIMATELY XX MINUTES BEFORE ADMINISTERING THE DOSE” as well as “a message and/or a signal indicating that the medicament is at an appropriate temperature and is ready to be delivered” indicates a timer) configured to interact with a controller (¶0334 – the controller interacts with the sensor to output the timer message), wherein the timer is pre-programmed based on a duration of time required for the medicament to reach an appropriate temperature upon leaving cold storage (¶0334 – “the electronic circuit system can output a message and/or a signal based upon the feedback from the temperature sensor, for example, indicating when the medicament will be at the appropriate temperature for delivery” indicates that the temperature sensor reading is correlated with a pre-programmed calculation for the time needed to bring the medication to room temperature), the duration of time being specific to a type of the medicament (¶0334 – the electronic circuit system determines when medicament is “too cold for effective and/or pain free delivery” for different medications like insulin, vaccines, epinephrine, etc, as detailed in ¶0086, 0090); and an initiator (¶0319, 0334 – a temperature sensor acts as an initiator because feedback from the sensor causes the electronic circuit system to output an appropriate time-related message) configured to activate the timer to begin a countdown of the duration of time (¶0319, 0334). Edwards further teaches that such a timer and configuration ensures that the medicament is not “too cold for effective and/or pain free delivery” (¶0334). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of the patent claims to incorporate a timer and initiator as taught by Edwards in order to ensure that the medicament is not too cold for effective and/or pain free delivery, as recognized by Edwards.


The dependent claims are rejected in view of the patent claims and Edwards as follows:
Instant claims
14
16
17
18
19
Patent claims
3
4
8
7
1


Allowable Subject Matter
Claims 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783